 

Exhibit 10.2

 Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed

 

sm01.jpg [sm01.jpg]
PDF doc #8437

 

 

AMENDED AND RESTATED MASTER DEVELOPMENT AGREEMENT

 

THIS AMENDED AND RESTATED MASTER DEVELOPMENT AGREEMENT (this “Agreement”),
effective as of July 06, 2020 (the “Effective Date”), is entered into by and
between PDF Solutions, Inc., a Delaware corporation, with a principal place of
business at 2858 De La Cruz Boulevard, Santa Clara, CA 95050 (“PDF”), and
Advantest America, Inc., a Delaware corporation, with a principal place of
business at 3061 Zanker Road, San Jose, CA 95134 (“Advantest”) (PDF and
Advantest each, a “Party,” collectively, the “Parties”), and amends and
restates, effective ab initio as of the Effective Date, in its entirety that
certain Development Agreement, dated as of July 06, 2020, entered into by and
between PDF and Advantest (the “Original Development Agreement”).

 

WHEREAS, the Parties desire to develop Integrated Products combining certain
Technology owned by PDF and Technology owned by Advantest pursuant to the terms
hereof; and

 

WHEREAS, PDF and Advantest wish to enter into this Agreement to amend and
restate the Original Development Agreement to facilitate the development of
Integrated Products set forth in this Agreement.

 

NOW, THEREFORE, the Parties agree, in consideration of the mutual promises
herein and other good and valuable consideration, as follows:

 

1.

Definitions

 

In addition to any other definitions set forth in this Agreement, the following
terms shall have the following meanings:

 

“Advantest Dedicated Developed Technology” means any Developed Technology that
is Created by Personnel of PDF for Advantest under an SOW, is stated in such SOW
to be “Advantest Dedicated Developed Technology”, to the extent that it does not
include or use any PDF Technology.

 

“Advantest Named Competitor” means any of the following entities or their
Affiliates: [***]

 

“Advantest-Owned Developed IP” is defined in Section 4.2.2.

 

“Advantest-Owned Developed Technology” means (i) any Developed Technology that
is (or to the extent it is) Derivative Technology of Background Technology of
Advantest, (ii) any other Developed Technology solely Created by Personnel of
Advantest (including, for the avoidance of doubt, any Derivative Technology of
(aa) any such Developed Technology, (bb) any Advantest Dedicated Developed
Technology, and/or (cc) any Jointly Developed Technology, if such Derivative
Technology in each case of (aa), (bb), and (cc) is Created by Personnel of
Advantest (and no Personnel of PDF), but in all such cases excluding any PDF
Dedicated Developed Technology), and (iii) any Advantest Dedicated Developed
Technology. For the avoidance of doubt, “Advantest-Owned Developed Technology”
shall not include any PDF-Owned Developed Technology or Jointly Developed
Technology.

 

 

Page 1 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

“Advantest Property” means and includes, individually and collectively, (i) any
Advantest Technology, (ii) all Intellectual Property Rights in and to any and
all Background Technology of Advantest, (iii) all other Intellectual Property
Rights owned, co-owned, acquired, licensed, or obtained by Advantest or any of
Advantest’s Affiliates prior to the Effective Date or thereafter outside any
Development, (iv) any Advantest-Owned Developed IP, and (v) Advantest’s equal
one-half (1/2) undivided co-ownership of any Joint IP. For the avoidance of
doubt, “Advantest Property” shall not include any Background Technology of PDF.

 

“Advantest Technology” means, individually and collectively, all (i) Background
Technology of Advantest, including any Contribution of Advantest, (ii)
Advantest-Owned Developed Technology, and (iii) other Technology acquired,
licensed or obtained by Advantest or its Affiliates after the Effective Date
outside of any Development.

 

“Affiliate” of a Party means any other person or entity that, directly or
indirectly, controls, is controlled by or is under common control with such
Party; “control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of another person or entity, whether
through ownership of voting securities, by contract or otherwise, but only
during such time while such control exists.

 

“Background Technology” of a Party means any Technology that is owned, acquired,
or Created by or for such Party or any Affiliate of such Party prior to the
Effective Date, or thereafter outside of any Development.

 

“Commercialization Agreement” means any commercialization agreement and/or
support agreement that the Parties or their Affiliates may enter into in
conjunction with the commercialization of any Integrated Product, as may be
specified in the applicable SOW.

 

“Contribution” of a Party means Technology and Information of any kind, in any
form, format, and manner, that such Party discloses, provides, or makes
available to the other Party under or in connection with this Agreement, or uses
for or in, or in the course of, any Development, except for any Technology and
Information that (i) such Party has received or obtained from the other Party or
any of its Personnel, or (ii) constitutes Developed Technology.

 

“Create” means, with respect to any Technology, the development, design,
discovery, invention, authoring, or creation thereof.

 

“Derivative Technology” of any Technology means any improvement, customization,
adaptation, modification, evolution, derivative work, or derivation of or from
or to or based on such Technology, including application programming interfaces
(APIs) included therein. For the avoidance of doubt, Derivative Technology of
any Technology includes any Developed Technology Created in connection with any
Development that consists of any rules or dependent actions included or used in
such Technology, or any part or iteration thereof, and/or implements any
suggestions, ideas, reports, error identifications, feedback, or comments
(whether provided by a Party, its Affiliates, its Personnel, or a third party)
directed or relating to such Technology, under or in connection with this SOW,
or any part or iteration thereof.

 

Page 2 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

“Developed Technology” means, individually and collectively, all Technology
Created by either Party’s Personnel alone, or by both Parties’ Personnel
jointly, as part of or as a result of any Development pursuant to an SOW. For
the avoidance of doubt, Developed Technology does not include any Background
Technology, even if such Background Technology is used or included in the
Creation of any Developed Technology.

 

“Development” has the meaning set forth in Section 2.1.

 

“Development Completion” means, with regard to an Integrated Product, the date
on which the Parties give their express prior written approval of a completed
Integrated Product pursuant to the Acceptance Process described in Section
2.4.7.

 

“Development Plan” has the meaning set forth in Section 2.2.

 

“Information” means, individually and collectively, any Material, data, and
information of any kind, in any form, format, and manner, related to Technology
and/or otherwise.

 

“Integrated Product” means an integrated product consisting of components of
both the PDF Technology and Advantest Technology as integrated or combined
(including via newly developed application programming interfaces (APIs)) as
agreed by the Parties pursuant to an SOW and finally approved by each Party for
commercialization as provided in such SOW or otherwise in a signed agreement
between the Parties.

 

“Intellectual Property Right” means any of the following, anywhere in the world
and under any law: (i) any patent and patent application (including any
provisional application, any utility and any design patent and patent
application, any continuation, continuation-in-part, divisional, reissue,
reexamination, substitution, and extension, and any national, foreign, and
international counterpart and equivalent), other right in or to any invention or
any invention disclosure, or any right in or to or arising from any utility
model, and any right of priority related thereto, (ii) any copyright, mask work
right, and any right similar thereto, whether arising from statute, regulation,
common or judicial law, treaty or otherwise, and any registration, application
for registration, and renewal thereof or related thereto, (iii) any right in or
to or arising from any trade secret, know-how, or confidential information, (iv)
any right in or to or arising from any data, database, computer program,
application, system, or code, (v) any attribution, integrity, and other moral
right, (vi) any Mark, and (vii) any other intellectual or industrial property
right, whether existing now or being recognized or created in the future.

 

“Jointly Developed Technology” means, individually and collectively, any and all
(i) Developed Technology that is neither Advantest-Owned Developed Technology
nor PDF-Owned Developed Technology and is Created jointly by the Personnel of
both Parties under or in connection with any Development, and (ii) New NRE
Developed Technology.

 

“Mark” means any trademark, service mark, trade name, corporate name, business
name, domain name, logo, slogan, trade dress, design, and other designations of
source or origin, and any registration, application for registration, extension,
and renewal thereof or related thereto, and any common law rights therein or
thereto, and all goodwill symbolized by any of the foregoing or associated
therewith.

 

“Material” means, individually and collectively, any material, document, item,
and other tangible property of any kind.

 

Page 3 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

“Milestone” is defined in Section 2.2.

 

“New NRE Developed Technology” means any Developed Technology (but excluding any
Background Technology of either Party or any Derivative Technology of any such
Background Technology) that is Created by Personnel of PDF for Advantest under
an SOW to the extent expressly identified in such SOW as “New NRE Developed
Technology”, if (and then only to the extent) the Development thereof is
described in writing to an executive level of PDF (i.e. CEO or EVP, Product &
Solutions) and is expressly agreed to be provided on such basis by PDF at an
executive level by entrance into an SOW that identifies it, and is paid for by
Advantest pursuant to such SOW.

 

“New NRE Developed Technology IP” means, individually and collectively, any New
NRE Developed Technology and any Intellectual Property Rights existing in or
covering solely such New NRE Developed Technology (excluding, for the avoidance
of doubt, any Intellectual Property Rights existing in or covering also any
Advantest-Owned Developed Technology, any PDF-Owned Developed Technology, any
Background Technology, or any Jointly Developed Technology other than such NRE
Developed Technology).

 

“Owned Developed Technology” means: (i) with regard to Advantest, any and all
Advantest-Owned Developed Technology, or (ii) with regard to PDF, any and all
PDF-Owned Developed Technology.

 

“PDF Dedicated Developed Technology” means any Developed Technology that is
Created by Personnel of Advantest for PDF under an SOW, is stated in such SOW to
be “PDF Dedicated Developed Technology”, to the extent that it does not include
or use any Advantest Technology.

 

“PDF-Owned Developed IP” is defined in Section 4.2.1.

 

“PDF-Owned Developed Technology” means (i) any Developed Technology that is (or
to the extent it is) Derivative Technology of Background Technology of PDF, (ii)
any other Developed Technology solely Created by Personnel of PDF (including,
for the avoidance of doubt, any Derivative Technology of (aa) any such Developed
Technology, (bb) any PDF Dedicated Developed Technology, and/or (cc) any Jointly
Developed Technology, if such Derivative Technology in each case of (aa), (bb),
and (cc) is Created by Personnel of PDF (and no Personnel of Advantest), but
excluding in all such cases any Advantest Dedicated Developed Technology or New
NRE Developed Technology), and (iii) any PDF Dedicated Developed Technology. For
the avoidance of doubt, “PDF-Owned Developed Technology” shall not include any
Advantest-Owned Developed Technology or Jointly Developed Technology.

 

“PDF Property” means and includes, individually and collectively, (i) any PDF
Technology, (ii) all Intellectual Property Rights in and to any and all
Background Technology of PDF, (iii) all other Intellectual Property Rights
owned, co-owned, acquired, licensed, or obtained by PDF or any of PDF’s
Affiliates prior to the Effective Date or thereafter outside of any Development,
(iv) any PDF-Owned Developed IP, and (v) PDF’s equal one-half (1/2) undivided
co-ownership of any Joint IP. For the avoidance of doubt, “PDF Property” shall
not include any Background Technology of Advantest.

 

“PDF Technology” means, individually and collectively, all (i) Background
Technology of PDF, including any Contribution of PDF, (ii) PDF-Owned Developed
Technology and (iii) other Technology acquired, licensed or obtained by PDF or
its Affiliates after the date hereof outside any Development.

 

Page 4 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

“Personnel” means, with regard to a Party, any employee or agent of, or any
contractor used in connection with any performance under this Agreement by, such
Party or any of its Affiliates.

 

“Project Manager” has the meaning set forth in Section 2.9.

 

“Schedule” means each numbered schedule attached after the signature page of
this Agreement or any SOW, including any exhibits thereto, each of which shall
be deemed to be a part of this Agreement.

 

“Section” means any of the numbered sections of this Agreement.

 

“SOW” means Schedule 2 attached hereto (as may be modified by the Parties), and
any one or more additional specific statements of work substantially in the form
set forth in Schedule 1 (as may be modified by the Parties), each of which shall
expressly reference this Agreement and be entered into and signed by each Party
through its authorized representative.

 

“Specifications” means, individually and collectively, the specifications and
requirements for an Integrated Product including the specifications for an
Integrated Product relative to each Party’s Contributions as set forth in, or
determined by the Project Managers, pursuant to an SOW.

 

“Technology” means, individually and collectively, any technology, invention,
creation, development, discovery, process, method, equipment, practice, work,
know-how, information, software, code, data, device, product, design,
application, implementation, conception, idea, and other intangible property of
any kind.

 

“Term” means the period of time commencing on the Effective Date and ending upon
the termination or expiration of this Agreement.

 

“Third Party Property” means any Technology or Intellectual Property Rights
therein owned by any individual, entity, or other person other than a Party or
an Affiliate of a Party. For the avoidance of doubt, “Third Party Property” may
include open source software.

 

2.

Development

 

2.1     Development Undertaking. During the SOW Term (as set forth in the
applicable SOW), the Parties shall cooperate to Create Integrated Products
through one or more development phases as specifically set forth in one or more
SOWs (each development work or phase set forth in an SOW, a “Development”). Upon
completion of the Integrated Product in each phase, the Parties may intend to
make each such Integrated Product commercially available to end customers under
specific revenue sharing and support arrangements to be decided and agreed by
the Parties in a Commercialization Agreement negotiated in good faith by the
Parties.

 

2.2     SOWs. An agreed development plan and development schedule to achieve the
objectives of each Development (each, a “Development Plan”) shall be set forth
in one or more SOWs, including, among other things, specific milestones to be
achieved by each Party thereunder (each, a “Milestone”), in accordance with the
terms and provisions of this Agreement. Each SOW constitutes a separate
agreement comprising its terms and conditions as well as the terms and
conditions of this Agreement as related to such SOW. The terms of this Agreement
shall be deemed to be incorporated by reference into each SOW, and together each
SOW and this Agreement will constitute a single agreement with respect to the
subject matter thereof. No amendment to an SOW shall be valid or effective
unless and to the extent such amendment expressly refers to this Agreement and
identifies such SOW, is signed by each Party through its authorized
representative therefor, and the change, modification, addition, or variation is
expressly set forth in such amendment. Any valid and effective amendment of an
SOW shall be deemed to be a part of such SOW. In the event of a conflict between
a provision in an SOW and a provision in this Agreement, the provision in the
SOW shall prevail, unless this Agreement expressly states otherwise and except
with respect to Sections 1, 4, 5, 6, 7, 8 and 9, which may only be changed by
specific amendment to this Agreement (which, for clarity, may be set forth in
the applicable SOW).

 

Page 5 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

2.3     Project Management and Coordination. The Project Managers shall be
responsible for the day-to-day management of the integration development
activities of the Parties under an SOW, and shall determine the extent to which
the Parties shall meet to discuss and resolve development issues as they arise.
The Project Managers shall also determine the date and place of each such
meeting. The Parties agree that the Project Managers shall be charged with
cooperating fully with one another and coordinating all meetings and integration
development activities so as to consider the most efficient, economical,
convenient and timely approach to completing the project in accordance with the
requirements of such SOW.

 

2.4     Development Terms. With regard to each Development under an SOW:

 

2.4.1     Each Party shall use commercially reasonable efforts to perform the
activities and tasks set forth for such Party in such SOW and this Agreement.

 

2.4.2     Each Party shall provide and deliver, at their sole cost, such
Contributions that are set forth to be delivered or provided by such Party to
the other Party in such SOW. Otherwise, each Party is free to determine, in its
sole discretion, whether and to what extent to deliver or provide any
Contribution.

 

2.4.3     Each Party agrees to keep the other Party reasonably informed
regarding activities and tasks undertaken by such Party in connection with such
Development, including delivering periodic status and progress reports as
agreed, including reporting any difficulties, problems or issues confronted or
arising in connection with such Development or a Contribution in a timely manner
and on a regular basis as set forth in this Agreement. Such reports shall be
facilitated and delivered by the Parties’ respective Project Managers.

 

2.4.4     Each Party agrees to promptly disclose and provide to the other Party
any documented software requirements and any documented software designs that
are Created by such Party’s Personnel and comprise Developed Technology or
include or use any Confidential Information of such other Party or any Affiliate
of such other Party. Such disclosures shall be facilitated and delivered by the
Parties’ respective Project Managers.

 

2.4.5     Each Party shall make commercially reasonable efforts to identify and
resolve problems arising in connection with a Development.

 

2.4.6     To the extent applicable (as set forth in the applicable Development
Plan or Specifications), each Party shall promptly, but in any event, within
[***] (provided that such Party may extend such time as reasonably necessary)
conduct testing, inspection, and review of any Contribution provided to such
Party at the end of each Milestone, if any, for conformance with the applicable
Specifications and other requirements under this Agreement and the applicable
SOW and approve such Contribution or identify any non-conformance. Approval of
such Contribution shall not be unreasonably withheld by such Party. The
Development of each Integrated Product shall be complete only upon both Parties’
unconditional approval of each stage (which shall not be unreasonably withheld)
in an express prior written statement of approval after all agreed changes have
been made by each Party thereto in accordance with the process set forth in this
Section 2.4.7 (the “Acceptance Process”), without prejudice to Section 2.6.

 

Page 6 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

2.5     Development Sites. Advantest will carry out its development tasks
primarily at its premises and PDF will carry out its development tasks primarily
at its premises. The Project Managers shall determine where and when additional
development activities shall take place, and the applicable Development Plan may
also provide for one Party to conduct certain development tasks at the premises
of the other Party.

 

2.6     Corrections. Notwithstanding the Development Completion of each
Integrated Product hereunder, if and to the extent PDF or Advantest identify any
non-conformance, errors, malfunctions, or defects in an Integrated Product prior
to commercialization and entrance into the Commercialization Agreement therefor,
the Parties shall cooperate, and each take such steps, as necessary to promptly
correct and rectify any such non-conformance, error, malfunction, and defect.
The provisions in this Agreement and an SOW related to a Development shall apply
to such cooperation and corrective steps related to such Development to the
extent such provisions are, by their nature, applicable to such cooperation or
step.

 

2.7     Time of Performance. Each Party will use commercially reasonable efforts
to complete its respective Development activities and tasks and to deliver the
deliverables for which it is responsible within the times and timeframes set
forth in this Agreement and the applicable SOW and Development Plan.

 

2.8     Employees and Contractors. Except as may be set forth in an SOW, each
Party may utilize any employees, agents, or contractors for any Development as
determined by such Party in its sole discretion; provided, however, that such
Party is obligated and responsible for causing each of its Personnel to perform
the same obligations as such Party has under Sections 2, 3 and 4 as applicable
to such Personnel; provided further, that PDF shall not subcontract any portion
of any Development, or provide access to Advantest Confidential Information, to
any Advantest Named Competitor. Each Party shall be liable for all acts,
omissions, performance, and non-performance of any Personnel of such Party used
by such Party for any Development.

 

2.9     Communications, Meetings and Meeting Reports. Each Party will designate
one individual to serve as its contact person for each Development (each, a
“Project Manager”) by written notice to the other Party. Each Party may replace
a Project Manager, at any time in its sole discretion by providing written
notice (including in the applicable SOW). The Parties agree that the Project
Managers shall meet or hold a conference call from time to time, but not less
often than once every [***], to update both Parties on the status of such
Development. The Project Managers shall agree on the agenda for each meeting at
least three (3) business days in advance of such meeting. The attendees at such
meetings shall be at the discretion of each Party. A [***] report in a form that
is satisfactory to both Parties shall be generated by one or both Project
Managers (as agreed by the Project Managers), which report shall (i) include the
agenda for such meeting, (ii) summarize the status of such Development, and
(iii) identify any issues relating to such Development. The report shall be sent
to both Parties in connection with each meeting, which report shall be deemed to
be confirmed by both Parties to be accurate unless a Party notifies the other
Party of any inaccuracy in writing within [***] of receipt of such report. If a
Party identifies an inaccuracy with respect to a report, the Project Manager
shall work diligently to revise and recirculate the report.

 

2.10     Costs and Expenses. Except as may be set forth in an SOW, each Party
shall bear its own costs and expenses in connection with all of its performance
related to a Development, without any right of any payment, reimbursement, or
compensation for any performance or deliverable related to a Development against
the other Party, subject only to any right or remedies of such Party provided
under this Agreement or applicable law.

 

Page 7 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

2.11     Disputed Amounts. The Party owing any fees or payment under any SOW
(the “Payor”) to the other Party (the “Payee”) may reasonably and in good faith
dispute any such fees invoiced by the Payee to the Payor within [***] days after
Payor’s receipt of such invoice, provided that the Payor promptly pays the
undisputed portion of such invoice and notifies the Payee of such dispute within
such [***] days. The Parties will negotiate in good faith to resolve such
payment dispute within [***] days of Payor’s notice of such dispute. If any such
undisputed portion is unpaid more than [***] after the Payor’s receipt of such
invoice, the Payee may, without limiting its rights or remedies, suspend all of
its services under such SOW until such undisputed portion is paid in full. The
Payee will provide the Payor’s CFO written notice (email sufficient) that the
Payor’s account is overdue at least [***] days prior to suspending such
services. Notwithstanding the foregoing, the Payee shall only suspend the
minimum portion of such services necessary to remediate the issue giving rise to
the suspension until the outstanding accounts are resolved; provided that the
Payee shall not be permitted to suspend such services due to a good faith
dispute regarding an amount invoiced hereunder.

 

3.

Support & Training

 

3.1     Support. PDF and Advantest shall cooperate to jointly provide customer
support as more specifically set forth in the applicable Commercialization
Agreement. As to any demo product under a Development Plan, unless otherwise
provided in an SOW, upon identification of an issue, resolving the issue will be
assigned to PDF or Advantest depending upon whether the issue arises from PDF
Technology or Advantest Technology, as applicable, and first line support
related to PDF Technology will be performed by PDF and if related to Advantest
Technology will be performed by Advantest. In the event of a conflict between
the terms of this Agreement or the applicable Commercialization Agreement
relating to the Parties’ support obligations, the terms of such
Commercialization Agreement shall control.

 

3.2     Training. The Parties will cross-train each other’s Personnel in the
usage of their products to an extent that they are competent in the operation of
each Integrated Product, as set forth in the applicable SOW or Commercialization
Agreement.

 

4.

Ownership and Rights

 

4.1     Limited Development Licenses.

 

4.1.1     Advantest License Grant to PDF. With respect to each Development under
an SOW, Advantest hereby grants to PDF a limited, worldwide, revocable,
non-assignable (except as provided in Section 9.4), non-transferable right and
license during the term, without the right to grant sublicenses (except to the
extent necessary to permit PDF’s Personnel to perform services for the sole
purpose of such Development) or the right to grant any sublicense right, free of
any royalty, license fee or other payment, under all Intellectual Property
Rights owned by Advantest or any of its Affiliates in the applicable
Contribution of Advantest and/or in Advantest-Owned Developed Technology, to
use, and to have PDF’s Personnel use on PDF’s behalf, such Contributions of
Advantest and such Advantest-Owned Developed Technology solely for such
Development; provided that: (i) the license under this Section 4.1.1 does not
grant any right or license to commercialize, or to use for commercialization,
any such Contribution, Advantest-Owned Developed Technology, or any other
Advantest Property; (ii) the license under this Section 4.1.1 shall expire and
terminate automatically upon the earliest of the following: (1) with regard to
each such Contribution or Advantest-Owned Developed Technology, upon the
Development Completion of all Development for which use of such Contribution or
Advantest-Owned Developed Technology is necessary, (2) the termination or
expiration of such SOW (without affecting the license under this Section 4.1.1
for any Development under any other SOW) or (3) the termination or expiration of
this Agreement.

 

Page 8 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

4.1.2     PDF License Grant to Advantest. With respect to each Development under
an SOW, PDF hereby grants to Advantest a limited, worldwide, revocable,
non-assignable (except as provided in Section 9.4), non-transferable right and
license during the term, without the right to grant sublicenses (except to the
extent necessary to permit Advantest’s Personnel to perform services for the
sole purpose of such Development) or the right to grant any sublicense right,
free of any royalty, license fee or other payment, under all Intellectual
Property Rights owned by PDF or any of its Affiliates in the applicable
Contribution of PDF and/or in PDF-Owned Developed Technology, to use, and to
have Advantest’s Personnel use on Advantest’s behalf, such Contributions of PDF
and such PDF-Owned Developed Technology solely for such Development; provided
that: (i) the license under this Section 4.1.2 does not grant any right or
license to commercialize, or to use for commercialization, any such
Contribution, PDF-Owned Developed Technology, or any other PDF Property; (ii)
the license under this Section 4.1.2 shall expire and terminate automatically
(subject to the last sentence of this Section 4.1.2) upon the earliest of the
following: (1) with regard to each such Contribution or PDF-Owned Developed
Technology, upon the Development Completion of all Development for which use of
such Contribution or PDF-Owned Developed Technology is necessary, (2) the
termination or expiration of such SOW (without affecting the license under this
Section 4.1.1 for any Development under any other SOW) or (3) the termination or
expiration of this Agreement.

 

4.2     Ownership of Developed Technology.

 

4.2.1     PDF-Owned Developed Technology. As between the Parties, PDF shall
solely own all rights, title, and interest in and to any and all PDF-Owned
Developed Technology and all Intellectual Property Rights to the extent existing
or to exist solely in and to any PDF-Owned Developed Technology (individually
and collectively, “PDF-Owned Developed IP”), which, for the avoidance of doubt,
shall exclude any Advantest Property.

 

4.2.2     Advantest-Owned Developed Technology. As between the Parties,
Advantest shall solely own all rights, title, and interest in and to any and all
Advantest-Owned Developed Technology and all Intellectual Property Rights to the
extent existing or to exist solely in and to any Advantest-Owned Developed
Technology (individually and collectively, “Advantest-Owned Developed IP”),
which, for the avoidance of doubt, shall exclude any PDF Property.

 

Page 9 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

4.2.3     Newly Developed Technology. Except as may otherwise be set forth in an
SOW: (i) any Jointly Developed Technology, and all Intellectual Property Rights
existing in or covering solely such Jointly Developed Technology (excluding, for
the avoidance of doubt, any Intellectual Property Rights existing in or covering
also any Advantest-Owned Developed Technology, any PDF-Owned Developed
Technology, or any Background Technology), shall be owned jointly and equally by
the Parties, with each Party owning an undivided one-half equal co-ownership
right (collectively, “Joint IP”); (ii) all Jointly Developed Technology not
qualifying as Non-Confidential Information shall be Confidential Information of
both Parties under Section 5, with each Party deemed to be both the Disclosing
Party and the Receiving Party of such Jointly Developed Technology, other than
any Information included in such Jointly Developed Technology that was
Confidential Information of a Party before being included in such Jointly
Developed Technology, which shall remain Confidential Information of only such
Party; (iii) any Joint IP shall be available for use and utilization by either
Party and its Affiliates and may be licensed by each Party to its Affiliates and
Personnel solely for use or utilization on behalf of or for, and to perform
services for the benefit of, such Party or its Affiliates; and (iv) neither
Party shall be permitted to assign and transfer (except to the same extent as
this Agreement under Section 9.4), otherwise license, file or prosecute any
patent application, or enforce any of the Intellectual Property Rights included
in the Joint IP against any infringer thereof without the prior written consent
of the other Party. Notwithstanding the foregoing, except as expressly permitted
in the following sentence, PDF and its Affiliates shall not license, transfer or
otherwise make available to any Advantest Named Competitor any New NRE Developed
Technology IP without the prior written consent of Advantest in each instance.
In the event of a merger of PDF or a Restricted Affiliate with, direct or
indirect change of control of PDF or a Restricted Affiliate to, or a sale or
transfer of all or substantially all of the assets or business of PDF to, an
Advantest Named Competitor: (a) if PDF or any Restricted Affiliate undergoes (1)
a direct or indirect change of control to an Advantest Named Competitor or (2) a
merger with an Advantest Named Competitor that is a holding company without any
operations, then PDF and any Restricted Affiliates that undergo such merger or
change of control (and any related direct or indirect change of control) that
are in existence immediately prior to the consummation of such merger or change
of control shall be permitted to continue to use and have access to such New NRE
Developed Technology IP; and (b) if PDF undergoes a sale or transfer of all or
substantially all of the assets or business of PDF to an Advantest Named
Competitor, (1) if the Advantest Named Competitor that is the successor to PDF
is a holding company without any operations, such successor shall be permitted
to continue to use and have access to such New NRE Developed Technology IP, and
(2) if the Advantest Named Competitor that is the successor to PDF has
operations, then PDF shall be required to destroy or transfer all copies of any
New NRE Developed Technology to, and assign any co-ownership or license that it
has in, any New NRE Developed Technology IP to, an Affiliate of PDF without
operations prior to the consummation of such sale or transfer; and (c) if PDF or
a Restricted Affiliate undergoes a merger with an Advantest Named Competitor
that has operations, then PDF or such Restricted Affiliate shall be required to
destroy or transfer all copies of any New NRE Developed Technology to, and
assign any co-ownership or license that it has in any New NRE Developed
Technology IP to, an Affiliate of PDF without operations prior to the
consummation of such merger. “Restricted Affiliate” means an Affiliate of PDF
with operations that has ownership of or a license to any New NRE Developed
Technology IP at the time of such change of control to an Advantest Named
Competitor.

 

4.3     Reservation of Rights and Ownership.

 

4.3.1     As between each Party and its Affiliates on the one hand and the other
Party and its Affiliates on the other hand, PDF shall solely own, and shall
retain and continue to own all (and the other Party shall not own or co-own any)
rights, title, and interest in and to any and all PDF Property. PDF and its
Affiliates do not, and PDF and its Affiliates shall not be deemed to, and
nothing in this Agreement shall be implied or interpreted that PDF or any of its
Affiliates does, assign, transfer, convey, license (except as set forth in
Section 4.1.2), grant any encumbrance or security interest, or agree to any
claim, in or to any right, title, or interest in or to any PDF Property. If and
to the extent that Advantest, any of its Affiliates, or any Personnel of
Advantest, acquires or owns as a result of this Agreement or any performance
hereunder any right, title, interest, ownership, co-ownership, license (except
as set forth in Section 4.1.2), encumbrance, security interest, or claim in or
to any PDF Property, Advantest agrees to assign and hereby assigns, and agrees
to cause its Affiliates and Personnel to assign, to PDF all such rights, title,
interest, ownership, co-ownership, license (except as set forth in
Section 4.1.2), encumbrance, security interest, or claim, without payment or
right to payment. Advantest shall, and shall cause such Affiliates and Personnel
to, execute any document or take any reasonable action as requested by PDF to
effect any such assignment. For the avoidance of doubt, subject to Section 4.2.3
with regard to any Joint IP, PDF and its Affiliates or other designees shall
have the sole right to file and prosecute any application for, and obtain and
retain, any patent or other registration for any Technology and any Intellectual
Property Right included in the PDF Property, and to make or initiate any claim,
action, proceeding, and other steps to enforce any Intellectual Property Right
included in the PDF Property, and retain all judgments, awards, settlements, and
other payments and value therefrom, all as decided by PDF and its Affiliates or
other designees in their sole discretion, and all without any right or claim
against Advantest or its Affiliates or Personnel for paying or sharing all or
part of any cost or expense therefor and without any right or claim by Advantest
or its Affiliates or Personnel to all or part of any such judgments, awards,
settlements, or other payments or value.

 

Page 10 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

4.3.2     As between each Party and its Affiliates on the one hand and the other
Party and its Affiliates on the other hand, Advantest shall solely own, and
shall retain and continue to own all (and the other Party shall not own or
co-own any) rights, title, and interest in and to any and all Advantest
Property. Advantest and its Affiliates do not, and Advantest and its Affiliates
shall not be deemed to, and nothing in this Agreement shall be implied or
interpreted that Advantest or any of its Affiliates does, assign, transfer,
convey, license (except as set forth in Section 4.1.1), grant any encumbrance or
security interest, or agree to any claim, in or to any right, title, or interest
in or to any Advantest Property. If and to the extent that PDF, any of its
Affiliates, or any Personnel of PDF, acquires or owns as a result of this
Agreement or any performance hereunder any right, title, interest, ownership,
co-ownership, license (except as set forth in Section 4.1.1), encumbrance,
security interest, or claim in or to any Advantest Property, PDF agrees to
assign and hereby assigns, and agrees to cause its Affiliates and Personnel to
assign, to Advantest all such rights, title, interest, ownership, co-ownership,
license (except as set forth in Section 4.1.1), encumbrance, security interest,
or claim, without payment or right to payment. PDF shall, and shall cause such
Affiliates and Personnel to, execute any document or take any reasonable action
as requested by Advantest to effect any such assignment. For the avoidance of
doubt, subject to Section 4.2.3 with regard to any Joint IP, Advantest and its
Affiliates or other designees shall have the sole right to file and prosecute
any application for, and obtain and retain, any patent or other registration for
any Technology and any Intellectual Property Right included in the Advantest
Property, and to make or initiate any claim, action, proceeding, and other steps
to enforce any Intellectual Property Right included in the Advantest Property,
and retain all judgments, awards, settlements, and other payments and value
therefrom, all as decided by Advantest and its Affiliates or other designees in
their sole discretion, and all without any right or claim against PDF or its
Affiliates or Personnel for paying or sharing all or part of any cost or expense
therefor and without any right or claim by PDF or its Affiliates or Personnel to
all or part of any such judgments, awards, settlements, or other payments or
value.

 

4.3.3     Each Party agrees to assign and hereby assigns, and agrees to cause
its Affiliates and Personnel to assign, to the other Party an undivided equal
one-half (1/2) co-ownership interest in and to any Jointly Developed Technology
and Joint IP, without payment or right to payment. At the other Party’s request,
each Party further agrees to provide copies of or access to documentation,
software and other Technology as may be reasonably necessary for the other Party
to use such Jointly Developed Technology or Joint IP.

 

4.3.4     Notwithstanding anything to the contrary herein, (i) nothing in this
Agreement is intended to or shall be deemed to transfer any Background
Technology, or Intellectual Property Rights in or to any Background Technology,
of a Party or its Affiliates, and (ii) the act of implementing or combining the
Technology owned by one Party into the Technology owned by the other Party is
not intended to, and shall not be deemed to, transfer, any right, title, or
interest with respect to any Intellectual Property Rights of such Party in and
to such Party’s Technology to such other Party or any third party.

 

Page 11 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

4.4     Further Assurances. Each Party shall provide any information and
documents, sign any documents and affidavits, provide any testimony, or render
any other assistance, upon request of the other Party, as is reasonable and
necessary for the other Party to secure and perfect all such other Party’s
ownership, rights, title and interest under the foregoing provisions of this
Section 4. The Party providing assistance shall be promptly reimbursed by such
other Party for any reasonable and necessary expenses related to any requested
assistance under this Section 4.4; provided, however, that no attorneys’ fees or
legal costs or expenses of the Party providing assistance shall be reimbursable
except solely for reasonable attorneys’ fees if and to the extent such other
Party agreed to such reimbursement in advance in writing. Each Party shall
promptly notify the other Party of any suspected or threatened infringement of
any Intellectual Property Right covering each Integrated Product. Each Party
making an assignment or granting a license under this Section 4 to the other
Party free of any obligation or liability of such other Party or any of such
other Party’s Affiliates or Personnel to make or give any payment or value.

 

4.5     No Rights to Marks. Each Party retains any and all rights, title and
interest in and to its Marks. Nothing in this Agreement or any performance
hereunder grants, expressly or implicitly, the right to use, and neither Party
may use, any Mark of the other Party without an express written trademark
license agreement entered into by the Parties.

 

4.6     Third Party Property. Except as set forth in the applicable SOW, neither
Party shall include any Third Party Property in the Integrated Product, without
the express written approval of the other Party, which shall not be unreasonably
withheld, delayed or conditioned.

 

5.

Confidentiality.

 

5.1     Confidential Information. During the Term of this Agreement, each Party
(the “Disclosing Party”) may disclose or make available to the other Party (the
“Receiving Party”), or the Receiving Party may obtain, Information of the
Disclosing Party that is confidential and proprietary to the Disclosing Party,
including if conspicuously marked “confidential” or “secret” or otherwise
indicating its status as Confidential Information (individually and
collectively, “Confidential Information” but excluding any Information that is
Non-Confidential Information). “Non-Confidential Information” means any
Information that, and to the extent it: (i) was already a publicly known at the
time it was disclosed to or obtained by the Receiving Party; (ii) becomes
publicly known after it was disclosed or obtained by the Receiving Party through
no fault of the Receiving Party or any person acting for or on its behalf but
only after the moment it becomes so publicly known; (iii) was already known to
the Receiving Party other than under an obligation of confidentiality,
non-disclosure, restriction, or non-use at the time it was disclosed to or
obtained by the Receiving Party; or (iv) is developed by or for the Receiving
Party independently without use of, and without any developer’s knowledge of,
Confidential Information of any kind of the Disclosing Party. For the avoidance
of doubt, (a) if a Party (as the Receiving Party) incorporates the Confidential
Information of the other Party (as the Disclosing Party) into such Party’s Owned
Developed Technology in accordance with the terms of this Agreement, the
subsequent use and commercialization of such Owned Developed Technology by such
Party shall not constitute a violation of this Section 5, provided that the
other Party’s Confidential Information is not disclosed or made accessible to
any third party as a result of such use or commercialization and (b) nothing in
this Section 5 shall be deemed to, or shall be implied or interpreted to,
assign, transfer, convey, license, grant any encumbrance or security interest,
or agree to any claim, in or to any right, title, or interest in or to the other
Party’s Intellectual Property Rights or Technology.

 

Page 12 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

5.2     Confidentiality. The Receiving Party shall keep in confidence and not
disclose or disseminate to any third party and not use any Confidential
Information of the Disclosing Party without the written consent of the
Disclosing Party for a period of [***] years after the end of the Term; provided
that the Receiving Party may (i) use Confidential Information provided by the
Disclosing Party to it under this Agreement solely during the Term and solely
for the purposes for which, and under the terms, if any, under which, it was
provided; (ii) during the Term, disclose Confidential Information to, and permit
use of such Confidential Information by, Personnel of the Receiving Party if and
to the extent: (a) such Personnel then and continues (as long as such Personnel
has, has access to or uses such Confidential Information) to be subject to a
non-disclosure agreement or confidentiality obligation at least as stringent as
the terms set forth in this Section 5, and (b) such Personnel has the need to
receive and use such Confidential Information on behalf of the Receiving Party
for the purpose for which, and under the terms, if any, under which, it was
provided by the Disclosing Party to the Receiving Party; and (iii) use and
disclose any Confidential Information of the Disclosing Party solely for the
purpose of, and only as necessary for, enforcing any right of the Receiving
Party under this Agreement. The Receiving Party shall protect the
confidentiality of all Confidential Information of the Disclosing Party to the
same degree as it protects the confidentiality of its own Confidential
Information and in any event a reasonable degree of care.

 

5.3     Disclosure Obligation. If the Receiving Party is required to disclose
any Confidential Information of the Disclosing Party in an administrative or
judicial proceeding, the Receiving Party may do so only (i) if the Receiving
Party promptly notifies the Disclosing Party of such requirement (unless
applicable law prohibits such notice), (ii) reasonably assists the Disclosing
Party, at the Disclosing Party’s expense and reasonable request, with exercising
or asserting legal rights or remedies to prevent such disclosure and/or to
obtain a protective order against such disclosure, and (iii) limits the
disclosure to such Confidential Information that the Receiving Party is required
to disclose in accordance with applicable law.

 

5.4     Non-Disclosure Agreement. The Parties entered into that certain
Bilateral Nondisclosure Agreement dated May 29, 2019 (the “NDA”). As of the
Effective Date, all Confidential Information (as defined in the NDA) of a Party
shall be deemed to be Confidential Information of such Party hereunder, except
solely if and to the extent any such Confidential Information has since become
Non-Confidential Information, and be governed by this Agreement and no longer
the terms of the NDA; provided, however, that any rights, remedies or liability
accrued under the NDA before the Effective Date with regard to any Confidential
Information covered thereunder shall continue to be effective.

 

6.

Indemnity.

 

6.1     Indemnity by Advantest. Advantest shall, at its sole cost, defend PDF,
its Affiliates, and each of its or their directors, officers, employees,
independent contractors, agents, successors and assigns (the “PDF Indemnitees”)
against any pending or threatened claim, action, suit, litigation, arbitration
or other proceeding brought by a third party (collectively, “Action”), and
indemnify and hold harmless from and against all liabilities, expenses, costs,
losses, fines, penalties, judgments, settlements, claims, awards or damages
(collectively, “Losses”) related to such Action (but which shall include
reasonable attorneys’ fees, witness’s fees and defense costs for such Action
only if Advantest is obligated to defend a PDF Indemnitee under this Section 6.1
against such Action and fails to provide such defense), to the extent caused by
or resulting or arising from: (i) any infringement or misappropriation, or
allegation of an infringement or misappropriation, of a third party’s
Intellectual Property Right as a result of any Background Technology of
Advantest or any Developed Technology provided by Advantest to PDF, except for
any use thereof prohibited under this Agreement; or (ii) any violation of law,
negligence, or willful misconduct by any Advantest Indemnitee (as defined in
Section 6.2).

 

6.2     Indemnity by PDF. PDF shall, at its sole cost, defend Advantest, its
Affiliates, and each of its or their directors, officers, employees, independent
contractors, agents, successors, and assigns (the “Advantest Indemnitees”)
against any pending or threatened Action, and indemnify and hold harmless from
and against all Losses related to such Action (but which shall include
reasonable attorneys’ fees, witness’s fees and defense costs for such Action
only if PDF is obligated to defend an Advantest Indemnitee under this Section
6.2 against such Action and fails to provide such defense), caused by or
resulting or arising from: (i) any infringement or misappropriation, or
allegation of an infringement or misappropriation, of a third party’s
Intellectual Property Right as a result of any Background Technology of PDF or
any Developed Technology provided by PDF to Advantest, except for any use
thereof prohibited under this Agreement; or (ii) any violation of law,
negligence, or willful misconduct by any PDF Indemnitee.

 

Page 13 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

6.3     Procedure. The Party entitled to indemnity under the foregoing Section
6.1 or 6.2, as applicable (the “Indemnified Party”) shall (i) promptly notify
the Party obligated to provide such indemnity under such Section 6.1 or 6.2, as
applicable (the “Indemnitor”) in writing of the pending or threatened Action
subject to such indemnity (the “Indemnified Action”) as soon as reasonably
practicable after the Indemnified Party first becomes aware of such Indemnified
Action, (ii) give the Indemnitor sole control of any defense and settlement of
such Indemnified Action, and (iii) give, and shall cause the PDF Indemnitees (if
Advantest is the Indemnitor under Section 6.1) or the Advantest Indemnitees (if
PDF is the Indemnitor under Section 6.2) (the “Indemnitees”) to give, to the
Indemnitor reasonable assistance requested by the Indemnitor in connection with
any such defense or settlement; provided that the Indemnitor shall pay any
reasonable and necessary out-of-pocket costs incurred by the Indemnitees for
such assistance. The Indemnitor shall not make, without the Indemnified Party’s
express prior written consent, any admission, settlement or concession that may
interfere or negatively impact any right, title or interest of an Indemnitee or
obligate an Indemnitee other than the obligation to pay any Losses for which the
Indemnitor is obligated to indemnify the Indemnitee. The Indemnitor will not be
liable for the settlement of an Indemnified Action by an Indemnitee without the
Indemnitor’s prior written consent unless the Indemnitor breaches its duty to
defend hereunder regarding such Action. If any Indemnified Action against the
Indemnitees involves Losses subject to indemnity hereunder as well as other
Losses, the Indemnitor shall nonetheless be fully responsible for defending,
indemnifying and holding the Indemnitees harmless to the extent of those Losses
that are subject to indemnity hereunder and shall provide reasonable cooperation
to the Indemnitees’ counsel with respect to such other Losses asserted in the
same Action.

 

6.4     Remedies. Should a Party’s Contribution (including Background
Technology) or any Developed Technology Created by its Personnel (“Implicated
Property”), or any part thereof (for purposes of this Section 6.4, the
“Providing Party”), become or be subject to a threat of a claim for infringement
or misappropriation by a third party, the Providing Party may, at its own
expense and option, either (i) procure for the other Party the right or license
to continue using such Implicated Property, (ii) create a work-around to the
alleged infringement or misappropriation with non-infringing Technology or (iii)
modify the Implicated Property so that it becomes non-infringing (but providing
substantially equivalent functionality). If none of these options is reasonably
practical, the other Party may require that the Providing Party cease using the
Implicated Property in connection with the applicable Development and that the
Parties discuss the impact thereof on such Development, including, if necessary,
whether and how to continue such Development.

 

6.5     Sole Remedy. The indemnities set forth in Section 6.1 and Section 6.2
shall be each Party’s sole remedy and obligation, as applicable, with respect to
any and all claims of infringement or misappropriation of third parties’
Intellectual Property Rights under this Agreement.

 

7.

Warranties; Liability.

 

7.1     Advantest Warranties. Advantest represents, warrants, and covenants as
follows: (i) Advantest has not entered, and will not enter during the Term of
this Agreement, into any agreement, contract, term sheet or promise that violate
any of its obligations, representations, and warranties under this Agreement;
(ii) Advantest has all rights, title and interest to perform all obligations of,
and make all assignments, licenses, and grants made or to be made by, Advantest
under this Agreement (provided that the foregoing shall not be deemed to be a
warranty or representation of non-infringement of a third party’s Intellectual
Property Rights); (iii) Advantest will perform all of its obligations under this
Agreement in compliance with any applicable law; (iv) Advantest has full power
and authority to enter into and perform under this Agreement; and (v) Advantest
will not disclose or use any confidential Information of any third party in
breach of any confidentiality, non-use or secrecy obligation to any third party
regarding such Information.

 

Page 14 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

7.2     PDF Warranties. PDF represents, warrants, and covenants as follows: (i)
PDF has not entered, and will not enter during the Term of this Agreement, into
any agreement, contract, term sheet or promise that would violate any of its
obligations, representations, and warranties under this Agreement; (ii) PDF has
all rights, title and interest to perform all obligations of, and make all
assignments, licenses, and grants made or to be made by, PDF under this
Agreement (provided that the foregoing shall not be deemed to be a
representation of non-infringement of a third party’s Intellectual Property
Rights); (iii) PDF will perform all of its obligations under this Agreement in
compliance with any applicable law; (iv) PDF has full power and authority to
enter into and perform under this Agreement; and (v) PDF will not disclose or
use any confidential Information of any third party in breach of any
confidentiality, non-use or secrecy obligation to any third party regarding such
Information.

 

7.3     DISCLAIMER. OTHER THAN THE WARRANTIES AND REPRESENTATIONS EXPRESSLY SET
FORTH IN SECTIONS 7.1 AND 7.2 RESPECTIVELY, NEITHER PARTY MAKES ANY, AND EACH
PARTY HEREBY DISCLAIMS ALL, WARRANTIES AND REPRESENTATIONS, WHETHER EXPRESS,
IMPLIED, OR STATUTORY, REGARDING SUCH PARTY’S PERFORMANCE AND CONTRIBUTIONS
UNDER THIS AGREEMENT, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, TITLE OR WORKMANSHIP.

 

7.4     EXCLUSION AND LIMITATION OF LIABILITY. EXCEPT IN CONNECTION WITH (1) A
PARTY’S INDEMNITY OBLIGATIONS, OR SUCH PARTY’S LIABILITY FOR BREACH OF ITS
INDEMNITY OBLIGATIONS, UNDER SECTION 6 (Indemnity), (2) ANY INFRINGEMENT OR
MISAPPROPRIATION BY A PARTY OF ANY INTELLECTUAL PROPERTY RIGHT OF THE OTHER
PARTY, OR (3) ANY VIOLATION OF SECTION 4 (Ownership and Rights) OR SECTION 5
(Confidentiality): (i) IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INCIDENTAL, CONSEQUENTIAL, INDIRECT, PUNITIVE, SPECIAL OR LIQUIDATED DAMAGES OF
ANY KIND UNDER OR IN CONNECTION WITH THIS AGREEMENT; AND (ii) IF A PARTY IS
LIABLE FOR ANY DAMAGES UNDER ANY SOW, THE TOTAL AND AGGREGATE DAMAGES FOR WHICH
SUCH PARTY IS LIABLE UNDER SUCH SOW SHALL BE LIMITED TO [***] U.S. DOLLARS
(US[***]).

 

8.

Term and Termination.

 

8.1     Term. This Agreement shall be in effect from the Effective Date for a
term commencing on the Effective Date and ending on the later of (i) the
expiration or termination of all SOWs hereunder and (ii) [***] years from the
Effective Date, unless this Agreement is earlier terminated in accordance with
Section 8.2 or by a mutual written agreement of the Parties.

 

8.2     Termination. This Agreement or any SOW entered into hereunder may be
terminated as follows:

 

8.2.1     A Party may terminate an SOW at any time prior to the Development
Completion by providing written notice of termination to the other Party if: (i)
any of the material goals, tasks, targets, or completion of part of the
applicable Development identified in the SOW to be achieved or completed by a
given Milestone is not achieved or completed by such Milestone to such
terminating Party’s satisfaction and is not so achieved and completed within
[***] days after such terminating Party notifies such other Party of such
failure, in which case such termination shall be effective automatically,
without need for any further notice, at the end of such [***] day period, or
(ii) without cause, if such terminating Party decides, in its sole discretion,
that it is not feasible or commercially reasonable or desirable for it to
continue such Development under such SOW.

 

Page 15 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

8.2.2     A Party may terminate an SOW by providing the other Party with written
notice of termination in the event of material breach of such SOW by such other
Party, which material breach shall be identified in such written notice, and
which termination shall become effective at the end of [***] days of such
written notice of termination unless such other Party fully cured such material
breach within such [***] day period. Termination of an SOW shall not, by itself,
terminate this Agreement or any other SOW.

 

8.2.3     A Party may terminate this Agreement by providing the other Party with
written notice of termination in the event of material breach of this Agreement,
which material breach is not limited to breach of the terms of a particular SOW,
by such other Party, which material breach shall be identified in such written
notice, and which termination shall become effective at the end of [***] days of
such written notice of termination unless such other Party fully cured such
material breach within such [***] day period.

 

8.2.4     A Party may terminate an SOW by written notice of termination
effective immediately if the other Party materially breaches such SOW (including
the terms of this Agreement as incorporated into such SOW) after such Party had
previously issued two notices of termination under Section 8.2.2 that became
ineffective as a result of a cure by such other Party.

 

8.2.5     A Party may terminate this Agreement by providing the other Party at
least [***] days’ prior written notice of termination in the event that the
other Party is in material violation of applicable law, including as set forth
in Section 9.3.

 

8.2.6     A Party may terminate this Agreement by written notice of termination
effective immediately if the other Party discontinues its business operations,
takes steps to dissolve or cease to exist, admits its inability to pay its debts
as they become due, files or is or becomes subject to a petition in bankruptcy
(or similar reorganization proceeding) or makes a general assignment for the
benefit of its creditors, or becomes subject to the appointment of a receiver.

 

8.2.7     A Party may terminate this Agreement by providing the other Party at
least [***] days’ prior written notice of termination in the event that there
are no active SOWs hereunder.

 

8.3     Termination By Advantest. This Agreement may be terminated by Advantest
immediately upon written notice to PDF upon the merger of PDF or an Involved
Affiliate with, direct or indirect change of control of PDF to, or the sale or
transfer of all or a substantial portion of all of the assets or business of PDF
to, an Advantest Named Competitor. “Involved Affiliate” means an Affiliate of
PDF that, at the time of such change of control, controls the Development, or
owns or controls the material Contributions of SOW for the Development, under an
SOW in effect at the time of such change of control.

 

Page 16 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

8.4     Effect of End of Term; Survival. In the event of a termination of an SOW
(whether as a result of the termination of such SOW alone or as a result of the
termination of this Agreement) by PDF under Section 8.2 or by Advantest under
Section 8.3, PDF is entitled to, and Advantest shall pay PDF with [***] days
after the effective date of such termination (the “Termination Effective Date”),
(1) all payments owed to PDF under such SOW before or on the Termination
Effective Date (including for any milestones reached by the Termination
Effective Date) to the extent such payments have not been paid to PDF before or
on the Termination Effective Date, and (2) with regard to any other payment to
PDF under such SOW that is not owed before or on the Termination Effective Date
but would have been the next payment owed to PDF if such SOW had continued
(including the payment upon reaching the next following milestone), the amount
of such payment pro-rated by a share equivalent to the number of days (or
estimated number of days) between the Termination Effective Date and the date on
which such payment would have been (or would be estimated to have been) owed to
PDF under such SOW. Upon the end of the Term, except as otherwise provided in
the applicable Commercialization Agreement: (i) Advantest shall return, deliver,
or provide to PDF all Material and Information included in PDF Property, and
irretrievably delete any copies and manifestations of such Material and
Information remaining despite such return, delivery, or provision, in the
possession or control of Advantest or any of its Affiliates or Personnel, and
(ii) PDF shall return, deliver, or provide to Advantest all Material and
Information included in Advantest Property, and irretrievably delete any copies
and manifestations of such Material and Information remaining despite such
return, delivery, or provision, in the possession or control of PDF or any of
its Affiliates or Personnel. This obligation to return or destroy information
shall not apply to software and information that is stored in backup or other
disaster recovery systems, archives, or other storage systems that make it
impractical to destroy such information; provided, however, that for so long as
a Party retains the Information it shall be obligated to maintain the
protections described in Section 5. All provisions in Sections 4, 5, 6, 7.3,
7.4, this Section 8.4, and Section 9, and the definitions in Section 1 as
relevant for such provisions, shall survive the termination or expiration of
this Agreement.

 

9.

Miscellaneous

 

9.1     Remedies; Injunctive Relief. Each Party recognizes that any actual or
potential violation, breach, non-performance of, or default under, any provision
in Sections 4 (Ownership and Rights) and/or 5 (Confidentiality) or an
infringement or other violation of either Party’s Intellectual Property Rights
may cause irreparable injury to the other Party for which such other Party may
have no adequate remedy at law. Therefore, each Party agrees that the other
Party shall be entitled to seek injunctive relief or specific performance,
without any requirement to post any bond, to enforce any obligation, agreement,
covenant, term, or condition, or to prove actual damages or that monetary
damages are not an adequate remedy, under Sections 4 and/or 5. Such remedies are
not exclusive and are in addition to all other remedies available to such other
Party, all as such other Party elects in its sole discretion.

 

9.2     Relationship of the Parties; No Third-Party Beneficiaries. The
relationship between the Parties is that of independent contractors. Nothing
contained in this Agreement constitutes, and shall not be construed as
constituting or creating, any agency, partnership joint venture, including for
United States federal income tax purposes, or other form of join enterprise,
employment, or fiduciary relationship between the Parties, and neither Party
shall have any right to obligate or bind the other Party in any manner
whatsoever. Nothing herein contained shall give or is intended to give any
rights of any kind to any third persons.

 

9.3     Export Control and Legal Compliance. Each Party shall comply with all
applicable law, including all applicable import and export laws, rules and
regulations with respect to the transfer of any Technology, including export
controls under the laws and regulations of the United States, including the
Export Administration Regulations, 15 C.F.R. Parts 730-774. Each Party will
comply strictly with all such United States export controls, and shall not
export, re-export, transfer, divert or disclose any Technology to any
destination, end-use or end-user that is prohibited or restricted under such
United States export control laws and regulations, except as specifically
authorized by the Department of Commerce. If requested by a Party, the other
Party agrees to sign written assurances and other export-related documents as
may be required to comply with U.S. export regulations. Each Party shall at all
times strictly comply with all applicable laws, regulations, and governmental
orders, now or hereafter in effect, relating to the performance of its
activities under this Agreement, and not engage in any practices or activities
that is prohibited or in violation of any such law, regulation or governmental
order, including the United States Foreign Corrupt Practices Act and all other
applicable anti-corruption and anti-bribery laws.

 

Page 17 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

9.4     Assignment and Transfer. Neither Party may transfer this Agreement
either in whole or in part or assign its rights or delegate its obligations
hereunder, or grant any security interest, lien, or encumbrance in or to this
Agreement or any right under this Agreement, without the prior written consent
of the other Party; provided, however, that no consent shall be required in
connection with any transfer of this Agreement to an Affiliate of such Party or
in connection with any merger, reorganization, or consolidation of such Party or
any of its Affiliates, or the sale or transfer of all or substantially all of
the assets or business of such Party. Any attempted transfer, assignment, or
delegation in contravention of the foregoing shall be null and void. This
Agreement shall be binding upon and inure to the benefit of the permitted
successors and assigns of the Parties.

 

9.5     Interpretation. In this Agreement and SOW: (i) any provision in the
caption and recitals of this Agreement are part of this Agreement; (ii) any
reference to any provision of a statute shall be construed as a reference to
that provision as amended, re-enacted or extended at the relevant time; (iii)
where this Agreement states that a Party “shall” or “will” perform in some
manner or otherwise act or omit to act, it means that such Party is legally
obligated to do so in accordance with this Agreement; (iv) the principle ejusdem
generis shall not apply to any provision in this Agreement or any SOW, schedule
or exhibit attached hereto; (v) the term “including” means “including without
limitation” and is intended by way of example and not limitation; (vi) the
provisions of this Agreement shall not be interpreted against the drafter, and
for purposes of any interpretation, both Parties shall be deemed to be drafters
of this Agreement; (vii) all headings are intended solely for the convenience of
the Parties, and none will be deemed to affect the meaning or construction of
any provision hereof; (viii) words of any gender used in this Agreement are
intended to include any other gender, and words in the singular number include
the plural, and vice versa, unless the context clearly indicates otherwise; (ix)
the word “or” is not exclusive; (x) the words “herein,” “hereof,” “hereby,”
“hereto,” and “hereunder” refer to this Agreement as a whole; and (xi)
references to an agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented, and modified from time
to time to the extent permitted by the provisions thereof.

 

9.6     Entire Agreement; Amendment; Waiver.

 

9.6.1  This Agreement, together with each SOW, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein and
therein and supersede all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. For the avoidance of doubt, this Agreement is intended to govern
the Parties rights and obligations with respect to the collaboration and
Development of Integrated Products. Any disputes or claims for indemnification
with respect to any Integrated Product pertaining to the Development of such
Integrated Product shall be governed exclusively by the terms of this Agreement.
To the extent that any dispute or claim for indemnification with respect to any
Integrated Product pertaining to the marketing, commercialization, and support
of such Integrated Product, such dispute or claim shall be governed by the terms
of the Commercialization Agreement and not this Agreement. Nothing in this
Agreement is intended to limit or modify the Parties respective rights or
obligations under the Commercialization Agreement or any other agreements
between the Parties or their Affiliates.

 

Page 18 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

9.6.2  No term or provision of this Agreement may be amended, waived, changed,
replaced, or removed except solely by a written amendment expressly identified
as being an amendment to this Agreement and expressly identifying such term or
provision if such written amendment is signed by each Party through its
authorized representative therefor; any other amendment, waiver, change,
replacement, or removal of any term or provision of this Agreement shall be
invalid and unenforceable. No waiver of all or part of any right or remedy by a
Party shall be valid or effective unless it is made in writing by an authorized
representative of such Party and is expressly identified as being waived in such
writing. A failure of either Party to exercise any right provided for herein
shall not be deemed to be a waiver of any right hereunder; nor shall any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

9.7     Governing Law and Forum. THE VALIDITY, ENFORCEABILITY, AND PERFORMANCE
OF THIS AGREEMENT, AND THE CONSTRUCTION AND INTERPRETATION OF ANY TERM AND ANY
PROVISION IN THIS AGREEMENT, AND ANY DISPUTE UNDER OR RELATED TO THIS AGREEMENT,
SHALL BE GOVERNED BY U.S. FEDERAL LAW AS APPLICABLE AND THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD OF ANY CONFLICT OF LAWS PROVISION THAT WOULD RESULT
IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION. WITH RESPECT TO ANY
DISPUTE, EACH PARTY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF,
WAIVING ANY OBJECTIONS TO PERSONAL JURISDICTION IN, COMPETENT STATE AND FEDERAL
COURTS IN THE STATE OF CALIFORNIA FOR ANY LITIGATION OR PROCEEDING, AND TO THE
EXCLUSIVE VENUE OF SUCH LITIGATION OR PROCEEDING IN THE COUNTY OF SANTA CLARA,
CALIFORNIA.

 

9.8     Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction and the meaning of said provision will be construed, to the extent
feasible, so as to render the provision enforceable, and if no feasible
interpretation shall save such provision, it will be severed from the remainder
of this Agreement, as appropriate. The remainder of this Agreement shall remain
in full force and effect unless the severed provision is essential and material
to the rights or benefits received by either Party hereunder. On such
determination that any term or other provision is invalid, illegal, or
unenforceable, the Parties shall use their best efforts to negotiate, in good
faith, to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9.9     Notices. Any notice, request, consent, claim,, demand, or other
communication to be given or delivered to a Party under or by reason of a
provision of this Agreement shall be in writing and shall be deemed to have been
given to such Party when delivered personally to such Party, or emailed or sent
to such Party by United States Postal Service (USPS), United Postal Service
(UPS), Federal Express (FedEx) express service, or reputable express courier
service, with return receipt or signature/reply confirmation, as applicable, and
with the charges prepaid, to the following address and attention of such Party,
or another address notified hereunder by such Party at least thirty (30) days’
in advance for notices, demands, or other communications, to:

 

   

PDF:   Advantest:     PDF Solutions, Inc. Advantest America, Inc. Attn:
CFO/General Counsel Attn: CFO 2858 De La Cruz Boulevard 3061 Zanker Road Santa
Clara, CA 95050 (USA) San Jose, CA 95134 legal.department@pdf.com  

 

 

Page 19 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)
 

 

9.10     Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, but all of which together constitute one and the same agreement. This
Agreement is effective upon delivery of one executed counterpart from each Party
to the other Party. The signatures of all parties need not appear on the same
counterpart. The delivery of signed counterparts by facsimile or email
transmission in portable document format (.pdf) or .tiff format that includes a
copy of the sending Party's signature(s), or by electronic signature, is as
effective as signing and delivering the counterpart in person.

 

[Signature page follows.]

 

Page 20 of 24
PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)

 

 

 

IN WITNESS WHEREOF, the Parties have signed and entered into this Agreement as
of the Effective Date.

 

 

PDF SOLUTIONS, INC.   ADVANTEST AMERICA, INC.           /s/ Kimon Michaels   /s/
Douglas Lefever   By:   By:   Name: Kimon Michaels    Name: Douglas Lefever  
Title: EVP, Products & Solutions   Title: President and CEO   Date: July 29,
2020   Date: July 29, 2020  

 

 

 

[Signature Page to Amended and Restated Master Development Agreement]

 

--------------------------------------------------------------------------------

 
sm01.jpg [sm01.jpg]
PDF doc #8437

 

 

 

Schedule 1

Form of SOW

 

Statement of Work # [__]

 

This Statement of Work No. ____ (this “SOW”) is an SOW entered into as of ______
__, 20__ (the “SOW Effective Date”) by and between PDF Solutions (“PDF”) and
Advantest America, Inc. (“Advantest”) under the Amended and Restated Master
Development Agreement between PDF and Advantest dated as of ___________ __, 2020
(the “Agreement”). Any “Exhibit” attached to this SOW after the signature page
of this SOW is incorporated into and a part of this SOW.

 

1.

Definitions. All terms not defined herein have the same meanings as set forth in
the Agreement for the purpose of this SOW as well as the application of
provisions of the Agreement to this SOW. [In addition, each of the following
capitalized terms have the meaning associated with such term in the following
definitions under this SOW and for the purpose of this SOW: [ADD ANY SPECIFIC
DEFINITIONS USED ONLY IN THIS SOW].]

 

2.

Scope of Development.

 

 

a.

The Development under this SOW relates to the following:
___________________________.

 

 

b.

The Development shall be performed in accordance with the activities schedule
set forth in Exhibit A to this SOW (the “Activities Schedule”). For each task in
the course of the Development under this SOW (set forth in Column A of the
Activities Schedule) (“Project Task”), PDF agrees to perform the activities and
deliver any deliverables set forth in Column C of the Activities Schedule for
such Project Task within the estimated delivery period set forth in Column D of
the Activities Schedule, provided that PDF’s performance of such activities and
delivery of any such deliverables within such estimated delivery periods are on
condition of Advantest’s timely performance of the tasks and inputs set forth in
Column B of the Activities Schedule. In the event that Advantest fails to
perform, or delays in performing, such tasks or inputs, or updates its original
inputs, and such delay is not caused by PDF, the estimated delivery periods will
be adjusted reasonably, with a default of automatic postponement day-for-day for
such delay unless the Parties agree otherwise in writing (including by e-mail).
The Activities Schedule is subject to detailing and updating from time-to-time
upon written agreement between the Parties. For the avoidance of doubt, PDF
shall have no obligation hereunder for activities or deliverables that are not
expressly set forth in Column C of the Activities Table for a specific Project
Task.

 

 

 

3.

Contributions.

 

 

a.

PDF agrees to provide the following Contributions (if
any):_____________________________.

 

 

b.

Advantest agrees to provide the following Contributions (if
any):_____________________________.

 

4.

Acceptance. [ADD ADDITIONAL PROVISIONS REGARDING ACCEPTANCE.].

 

Page Schedule 1- 1

PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)

 

5.

Payments. [ADD ADDITIONAL PAYMENT PROVISIONS.]

 

6.

Term and Termination. Unless terminated earlier, this SOW shall commence on the
SOW Effective Date and continue to be in effect [ADD DEFINITE TERM OR OTHER
PROVISION REGARDING THE TERM OF THIS SOW] (“SOW Term”). This SOW may be
terminated by either Party as stated in the Agreement[ and [ADD ANY SPECIAL
TERMINATION RIGHTS FOR THIS SOW, IF ANY, SUCH AS CROSS-DEFAULT AMONG DIFFERENT
SOWS]].

 

7.

Project Managers. [ADD DETAILS OF PROJECT MANAGERS IF KNOWN.]

 

8.

Change Orders. In the event that a Party seeks to add to or change the scope of
the Development, or the performance thereof or activities therefor, under this
SOW, such Party shall state the request in writing to the other Party and
include therein a written specification of the requirements detailing such
proposed addition or change. The Parties shall jointly determine whether such
requested change will have a significant impact on the Development, activities,
schedule, risk, effort, materials, or cost. Unless the Parties, in mutual
agreement, waive in writing the need for an amendment to this SOW, (i) such
Party will submit a proposed amendment to this SOW documenting such requested
addition or change and the additions or changes to the Development, activities,
schedule, dependencies, specifications, allocation of risk, fees and expenses,
and/or other terms and conditions, and (ii) the requested addition or change (or
ultimate version thereof) shall not be effective or binding upon the Parties
unless and to the extent such addition or change is set forth in a written
amendment to this SOW agreed to by the Parties and signed by each Party through
an authorized management representative of such Party.

 

9.

Modifications to Agreement. Solely for purposes of this SOW: [IDENTIFY ANY
PROVISIONS THAT ARE INTENDED TO BE AMENDED IN THE AGREEMENT FOR PURPOSES OF THIS
SOW, IF ANY.]

 

10.

[ADD ANY OTHER PROVISIONS TO BE INCLUDED IN THIS SOW, SUCH AS THE PRICE PER UNIT
OF ANY DEVELOPED PRODUCT DEVELOPED UNDER THIS SOW]

 

11.

Miscellaneous. All terms and conditions of the Agreement shall apply to, and be
deemed to be incorporated by reference into, this SOW as if expressly set forth
herein. Subject to Section [9] of this SOW, in the event of a conflict,
deviation or discrepancy between a provision, term, or condition in this SOW and
a provision, term, or condition in the Agreement, the provision, term, or
condition in (i) this SOW shall prevail with respect to Sections 2 and 3 of the
Agreement and (ii) the Agreement shall prevail with respect to any other
Sections of the Agreement.

 

IN WITNESS WHEREOF, each Party has executed this SOW as of the SOW Effective
Date.

 

 

PDF SOLUTIONS, INC.   ADVANTEST AMERICA, INC.                   By:   By:  
Name:   Name:   Title:   Title:   Date:   Date:  

 

 

Page Schedule 1- 2

PDF Solutions and Advantest CONFIDENTIAL INFORMATION

--------------------------------------------------------------------------------

PDF doc #7699 (continued)

 

Exhibit A

Activities Schedule

 

 

- A -

Project Task

(Phase)

- B -

Advantest Dependencies:

Data, Activities or other

Inputs Required from

Advantest

- C -

PDF Activities and Deliverables

(based on Advantest Dependencies

per column B)

- D –

Estimated

Delivery

Period

 

(based on

timely

performance

of Advantest

Dependencies)

1.   

     

2.

     


Schedule 2

 

 

Page Schedule 1- 1

PDF Solutions and Advantest CONFIDENTIAL INFORMATION